Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and the claims as originally filed on 04/25/2022 is acknowledged. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-8 and 14-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, these claims are indefinite because they include certain  concentration ranges in the terms of %, mg/ml or ug/ml without indicating what the basis for the said concentration range is. Is the claimed concentration based on the total weight of the composition or something else?  Appropriate correction is requested.  
For examination purpose, the base is seen as ‘a total weight of the topical composition” in light of [0014] of the instant specification. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 11-13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Changeor et al. (US2016/0235661).

Applicant claims including the below claims 1 and 12 filed 04/25/2022.

    PNG
    media_image1.png
    117
    1248
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    122
    1251
    media_image2.png
    Greyscale


Prior Art
Changeor teaches a cosmetic composition for topical application comprising about 1-10% or 2% of cannabinoid (CBD), cannabigerol (CBG) which is cannabinoids analogue, at least one anti-oxidant, at least one antiseptics including anti-microbial agent, anti-inflammatory agent, preservative, at least one emulsifier, suitable cosmetic additives and carriers, and de-ionized water, UV ray filter such as butylene glycol dicaprylate, ethyl methoxyciannamate, etc. which has skin firming, speedy wound healing, anti-microbial, anti-bacterial, anti-dandruff, skin soothing, and UV ray protection properties and the composition is intended for anti-aging cream for day or night application, acne treatment cream or tonic, or anti-rash cream and its administration, and the anti-aging cream can be applied to skin to reduce signs of aging including sagging skin, discoloration, dryness, and crow’s feet (=fine lines and wrinkles) (abstract, [0080], [0089] and claims 1, 5, 9 and 10 of prior art). Please note that “about 1-10%” or “2%” of prior art is within the instant ranges of claims 4-8 wherein about 10ug/ml to about 10mg/ml (=0.001 to 10%) or about 0.1ug/ml to about 8mg/ml (=0.00001 to 8%). It is noted that such anti-aging, anti-UV, anti-rash formulations are related to skin lightening as well known in the art and above section including [0080]. For instance, see embodiments:  (Example 2- [0089]: anti-aging cream and Example 8 – [0113]: anti-acne cream) are taught: here, hemp oil may read on the instant cannabinoid; and dicaprylyl carbonate or ethylmethoxycinnamate reads on the UV absorbing agent, etc. (instant claims 1, 2, 4-8, 11-13, 15-17 and 20).

    PNG
    media_image3.png
    941
    797
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    667
    695
    media_image4.png
    Greyscale

In light of the foregoing, instant claims 1, 2, 4-8, 11-13, 15-17 and 20 are anticipated by Changer. 





Claims 1, 2, 4, 5, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghalili et al. (US2017/0042791A).

Applicant claims including the below claims 1 and 12 filed 04/25/2022.

    PNG
    media_image1.png
    117
    1248
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    122
    1251
    media_image2.png
    Greyscale


Prior Art
	Ghalili teaches a method to treat a skin disorder or rejuvenate the skin in a subject in need thereof comprising topically administering to the subject a composition in the form of an ointment, a cream, an emulsion, a lotion, a paste, an unguent, a gel or a sunscreen comprising therapeutically effective amounts of at least one cannabinoid and at least one hydroxy acid in a pharmaceutically acceptable carrier, wherein the cannabinoid is present in a concentration between 0.1 and 30% by weight of the composition in which “between 0.1 and 30%” of prior art is within the claimed range about 0.1 to about 50% or up to about 80% and wherein the cannabinoid is one or more of a natural phytocannabinoid, an organic cannabinoid, an endocannabinoid, a cannabinoid analog, a cannabinoid derivative, a synthetic cannabinoid and a cannabinoid receptor agonist (claim 10 of prior art) and wherein the skin disorder or rejuvenating skin means treating pruritus, dryness, skin redness, contact dermatitis, rosacea, eczema, atopic dermatitis, etc. (claims 11-13 of prior art) and reducing the effects of skin aging ([0006]) and reducing aging spot and wrinkles ([0030]) (instant claims 1, 2, 4, 5, 12 13, 15 and 16).
	In light of the foregoing, instant claims 1, 2, 4, 5, 12, 13, 15, and 16 are anticipated by Ghalili. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2, 4-8, 11-13, 15-17 and 20 are rejected under 35 USC 103 as being obvious over Changoer et al. (US2016/0235661A1) as discussed above.

Claims 3 and 14 are rejected under 35 USC 103 as being obvious over Changoer et al. (US2016/0235661A1) as applied to claims 1, 2, 4-8, 11-13, 15-17 and 20 in view of Nihart (US2015/0245991A1).

Applicant claims including the below claims 3 and 14 filed 04/25/2022:

    PNG
    media_image5.png
    125
    1262
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    116
    1239
    media_image6.png
    Greyscale


Changeor was discussed above with respect to claims 1, 2, 4-8, 11-13, 15-17 and 20. 
However, Changeor did not expressly teach higher amount of instant claims 3 and 14. The deficiency is cured by Nihart. 
Nihart teaches an anti-aging composition for dermal application and the method to use the topical composition comprising cannabidiol hemp oil, plant extract, etc. to serve as a cleanser, a moisturizer, a serum, an gel masque, a toner or an exfoliant (abstract) where the cannabinoid is used in an amount of between 5% and 35% ([0060]) which overlaps the instant range of about 30 to about 100% ([0060]) (instant claims 3 and 14). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to increase small amount of hemp oil of Changeor to about 35% as taught by Nihart, in order to enhance the therapeutic effects. Unless criticality evidence of the instant range is given, the instant range is obvious from the teachings of Nihart. 
In light of the foregoing, instant claims 3 and 14 are obvious over Changoer in view of Nihart. 

Claims 9, 10, 18 and 19 are rejected under 35 USC 103 as being obvious over Changoer et al. (US2016/023566A1) as applied to claims 1, 2, 4-8, 11-13, 15-17 and 20 in view of Sekura et al. (US2015/0086494A1). 
Applicant claims including the below claims 9, 10, 18 and 19 filed 04/25/2022:

    PNG
    media_image7.png
    222
    1301
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    233
    1230
    media_image8.png
    Greyscale


Changeor was discussed above with respect to claims 1, 2, 4-8, 11-13, 15-17 and 20. 
However, Changeor did not expressly teach oil and water in approximately equal proportions of instant claims 9 and 18, and oil-in-water cream or water-in-oil cream of instant claims 10 and 19. The deficiencies are cured by Sekura. 
Sekura teaches a method of treating dermatological diseases comprising administering composition e.g., anti-acne agent which relates to skin by reducing redness ([0020]) by topically applying a composition comprising a cannabinoid, cannabidiol, cannabinoid analogues (abstract and claims 1 and 23 of prior art); the composition contains other ingredients including tocopherol antioxidants, methyl salicylate having analgesic properties and anti-inflammatory properties, beta-sitosterol having antiviral, antifungal, and anti-inflammatory properties ([0045]; and the topical composition is provided in W/O or O/W emulsion where the emulsion has oil and water in approximately equal proportions ([0081]) which could imply semi-solid emulsion in the absence of evidence to the contrary (instant claims 9, 10, 18 and 19). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the proportions of water and oil in W/O or O/W emulsion depending on the intended purpose, formulation type, etc., as taught by Sekura devoid of criticality evidence.  
In light of the foregoing, instant claims 9, 10, 18 and 19 are obvious over Changoer in view of Nihart. 


Claims 1-20 are rejected under 35 USC 103 as being obvious over Ghalili et al. (US2016/0235661A1) as applied to claims 1, 2, 4, 5, 12, 13, 15 and 16  in view of Nihart (US2015/0245991A1).

Applicant claims 1 and 12 as noted above. 
Ghalili was discussed above with respect to claims 1, 2, 4, 5, 12, 13, 15 and 16. 
Ghalili teaches the cannabinoid is present in a concentration between 0.1 and 30% by weight of the composition (claim 10 of prior art) in which “between 0.1 and 30%” of prior art overlaps the instant range of about 30 to about 100% or about 0.5 to about 25% or about 10ug/ml to about 10mg/ml (=about 0.001 to 10%) or about 0.1ug/ml to about 8% (=about 0.00001 to 8%) (instant claims 3, 6, 7, 8, 14 and 17) MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Ghalili teaches oil-in-water or water-in-oil ([0052]) wherein the ratio of oil and water is 2:1 to 7:1 ([0049]) which overlaps the instant range of approximately equal proportions (instant claims 9-10 and 18-19); and the composition further comprises antibiotics, antiseptic agent, antifungal agent, antipruritic agents, humectants, analgesics, antiacne agent, vitamins,  etc. ([0054]) (instant claims 11 and 20). 
In light of the foregoing, instant claims 1-20 are obvious over Ghalili. 
	
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of patent no. 11337905. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require the method for lightening skin tone or the method for reducing signs of aging by applying overlapping amount of cannabinoid in the composition. The difference between them is that patent ‘905 further requires the amount of cannabinoid in an amount of the total cannabinoid. However, the claimed invention uses “comprising” which does not exclude the introduction of the said amount. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘905 subject matter.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYUNG S CHANG/Primary Examiner, Art Unit 1613